UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2007 Commission File Number Novogen Limited (Translation of registrant’s name into English) 140 Wicks Road, North Ryde, NSW, Australia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Note: Regulation S-T Rule 101 (b)( I) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule lO1(b)(7): Note: Regulation S-T Rule l01(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule l2g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Novogen Limited (Registrant) /s/Ron Erratt Ronald Lea Erratt Company Secretary Date 24 August, 2007 NOVOGEN LIMITED ABN 37-063-259-754 www.novogen.com 140 Wicks Road, NORTH RYDE, NSW, 2113 Telephone:+612 9878 0088 APPENDIX 4E incorporating ANNUAL REPORT FOR THE YEAR ENDED 30 JUNE, 2007 1 Novogen Limited Appendix 4E Specific Requirements 30 June, 2007 RESULTS FOR ANNOUNCEMENT TO THE MARKET $’000 Revenue from continuing operations down 1% to 17,295 Loss after income tax from continuing operations up 36% to (24,296) Net loss for the period attributable to members up 23% to (19,981) The amounts included in this report are for the financial year ended 30 June, 2007. Comparative figures are for the previous corresponding period being the financial year ended 30 June, 2006 unless otherwise stated. The Directors of Novogen Limited do not recommend the payment of a dividend. No dividends were declared or paid during the year ended 30 June, 2007. Refer to Review and Results of Operations shown in the attached Directors’ Report for an explanation of the above disclosures. 2 CONTENTS Page No. Directors' Report 4 – 20 Auditor’s Independence Declaration 21 Corporate Governance Statement 22 – 24 Income Statements 25 Balance Sheets 26 Statements of Changes in Equity 27 Statements of Cash Flows 28 Notes to the Financial Statements 29 – 66 Directors' Declaration 67 Independent Audit Report to the Members 68 – 69 ASX additional information 70 - 71 3 DIRECTORS’
